Fitzsimons, Ch. J.
The question for the jury under the issues raised by the pleadings was “ did the defendant guarantee the payment of the debt in question ” ?
That question was decided in the affirmative. The defendant’s liability to pay such debt was established.
The defendant upon this appeal contends that the proper writing whereby the defendant guaranteed such debt was not subscribed by him as required by the Statute of Frauds.
We think that such contention cannot aid the defendant, because his answer failed to plead the statute referred to, which he should have done if he wanted to receive the benefit of that statute.
We think the judgment was right and must be affirmed, with costs.
Conlan and O’Dwyer, JJ., concur.
Judgment affirmed, with costs.